 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn Keller d/b/a Union Carbide Building Co. andSchmelzer-Wysong Management Co., its Agentand/or Joint Employers and Schmelzer-WysongManagement Co. and Building MaintenanceCompany d/b/a Kansas City House & WindowCleaning Co., its Agent and/or Joint Employersand Service Employees International UnionLocal No. 96, AFL-CIO. Case 17-CA-1001914 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 5 October 1982 Administrative Law JudgeJoan Wieder issued the attached decision. TheGeneral Counsel and the Union filed exceptionsand supporting briefs, and Respondent John Kellerd/b/a Union Carbide Building Co. and RespondentSchmelzer-Wysong Management Co. filed cross-ex-ceptions and briefs in support of their cross-excep-tions and in opposition to the General Counsel'sand the Union's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.I Because they adopt the judge's dismissal of the complaint in its en-tirety, Chairman Dotson and Member Hunter find it unnecessary to passon the judge's finding at fn. 4 of her decision that timely service on onejoint employer necessarily constitutes adequate service on other joint em-ployers.DECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administative Law Judge. This casewas tried before me at Kansas City, Kansas, on June 22,1982,1 pursuant to a complaint2issued by the RegionalDirector for Region 17 of the National Labor RelationsBoard on April 14, 1981, and which is based on a chargefiled by Service Employees International Union, Local96, AFL-CIO (the Union), on November 6, 1980, andamended on April 9, 1981, alleging violations of Section8(a)(5), (3), and (1) of the National Labor Relations Act(the Act).I All dates herein refer to 1980 unless otherwise indicated.' The complaint was amended at trial without objection.269 NLRB No. 29All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs.3Based on the entire record of the case, on the timelybriefs filed on behalf of the parties, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACTI. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe issues in this case center around the relationshipbetween the Respondents which the General Counselcontends is that of joint employers.4The facts are pri-marily uncontroverted. The Respondents' interrelation-ship centers around the Union Carbide Building indowntown Kansas City, Missouri. John Keller and hisbrother, Charles, purchased the building in 1978 fromPaul Ingram and his wife.5At the time of this purchase,S-W was managing the Union Carbide Building andIngram suggested Keller retain their services.B. The Relationship Between Union Carbide BuildingCorporation and Schmelzer- WysongOne of the partners of S-W, Charles J. Schmelzer, hasbeen managing the Union Carbide Building since 1946,when it was owned by Washington University.6TheKellers and S-W entered into an agreement dated Octo-ber 18, 1978, whereby S-W would be UCBC's manage-ment agent for the Union Carbide Building. S-W agreedto perform "all normal management services in behalf ofOwner," including but not restricted to the following:s Respondent John Keller d/b/a Union Carbide Building Company(Keller or UCBC) filed a reply brief in addition to its initially timely filedbrief. No permission was sought to file reply briefs and there was noshowing such a filing was authorized. This reply brief was not consideredin reaching the decision in the proceeding. Respondent UCBC admits,and I find, that it is an employer engaged in commerce within the mean-ing of Sec. 2(11) of the Act. The parties stipulated that the Union is alabor organization within the meaning of Sec. 2(5) of the Act. Respond-ents Schmelzer-Wysong Management Company (Schmelzer or S-W) andBuilding Maintenance Company d/b/a Kansas City House & WindowCleaning Company (Building Maintenance or KC) did not deny the alle-gations contained in the complaint that they were employers engaged incommerce as defined by the Act and, therefore, it is found that all theRespondents meet the Board's jurisdictional standards.I S-W has made a motion to dismiss the complaint insofar as it allegesthey committed any violations of the Act, asserting they were nevertimely served with the original charge within the time period required bySec. 10(b) of the Act or in accordance with Sec. 102.111 of the Board'sRules and Regulations. The adequacy of service is dependent on the de-termination of the joint employer issue. If Keller and S-W are found tobe joint employers, then the admittedly timely service on Keller is suffi-cient notice to the other joint employer(s). See Bluefleld Sanitarium, 213NLRB 515 (1974), and Photo-Sonics, 254 NLRB 567 (1981). Accordingly,if dismissal is warranted on the basis of a finding that the General Coun-sel failed to meet its burden of proof that Keller and S-W are joint em-ployers, dismissal is also warranted on the basis that S-W was not proper-ly served.6 The Ingrams owned the building as the 912 Building Company.When the Kellers purchased the building, they also purchased from theIngrams another office building known as the Crossroads Building.I The Ingrams purchased the building from Washington University in1964.144 UNION CARBIDE BUILDING CO.1. Maintaining occupancy of the highest possiblepotential with tenants on terms acceptable to theOwner.2. Supervise and schedule Owner's employees atthe building to achieve maximum results at lowestcosts consistent with providing high standards ofbuilding maintenance and tenant services.3. Collect and account for all monthly rentals andother charges due from tenants and deposit suchpayments in the "Union Carbide Building OperatingAccount."4. Pay out from the aforesaid Union CarbideBuilding Operating Account all normal and usualoperating expenses incurred by the Agent in behalfof the Owner, including payrolls for building em-ployees as may be determined.5. Maintain complete monthly operating accountsand deliver to Owner monthly operating statementsas of the end of each month, said statements to bedelivered as soon as practical-normally on orbefore the 10th day of the month following themonth which is covered in the statement.6. At the direction of the Owner to make suchother disbursements from the operating account asmay in the Owner's judgment be required.7. At such times as maintenance services may berequired which are beyond the capabilities of thebuilding employees, Agent shall order such servicesperformed and on determination of satisfactorycompletion shall reimburse such contractors fromfunds available in the operating account.8. Agent will be responsible for leases and occu-pancy agreements with all tenants in the buildingand will keep Owner informed as to negotiations.Agent will submit all leases and occupancy agree-ments to Owner for approval before final deliveryto tenants of such agreements.9. On any recommendation for major mainte-nance or alteration expense, Agent will first secureOwner's approval before committing Owner to anyexpense in excess of Seven Hundred Fifty Dollars($750.00) provided that in the event of an emergen-cy, Agent may use its best judgment to affect [sic]necessary restoration of service with the under-standing that Agent will notify Owner promptly ofits action.10. Owner agrees to name Agent in all insurancecovering liability claims against the building.11. Everything done by the Agent under the pro-visions of this agreement shall be done as Agent ofthe Owner and all obligations or expenses incurredby the Agent with respect to the operation of theUnion Carbide Building shall be for the account onbehalf and at the expense of the Owner. Any pay-ments to be made by the Agent as aforesaid shall bemade out of such sums as are available in the afore-said Union Carbide Building Operating Account oras may be provided by the Owner, and the Agentshall not be obligated to make any advance to orfor the account of the Owner or to pay any sum,except out of funds held or provided as aforesaid,nor shall the Agent be obligated to incur any liabil-ity or obligation for the account of the Owner with-out the assurance that the necessary funds for thedischarge thereof will be provided.For these enumerated services, S-W received a feewhich was a fixed percentage of the building's gross rev-enues. The agreement authorized S-W to hire, fire, andpay the wages of the employees pursuant to the scheduleset forth in the BOMA contract, which J. Keller knew,as found herein.Originally, S-W employed maids and matrons untilabout 1975, when it determined to have the cleaning per-formed by a service company. S-W also employed main-tenance employees,7and continued to do so after sub-contracting the cleaning services to Tombs JanitorialService (Tombs) in 1975. Both prior and subsequent tocontracting with Tombs, the cleaning and maintenanceemployees were represented by the Union.In 1975 S-W had two cleaning employees, Mabel Slayand Georgia Caldwell,8who were paid by theSchmelzer-Wysong Management Company, agents forUnion Carbide Building, out of the bank account specifi-cally maintained for the purpose of managing the build-ing. The cleaning and maintenance employees were paidby S-W according to the terms and conditions of a seriesof collective-bargaining agreements negotiated by theUnion and the Building Owners Management Associa-tion (BOMA).9Membership in BOMA was originally bybuilding name, and the Union Carbide Building has beena member since the 1930's. S-W paid the dues, whichwere due quarterly, to BOMA from the UCBC/S-W ac-count.Schmelzer served on the BOMA negotiating commit-tee two or three times in 1970, 1973, and possibly in1976. After entering into the management agreementwith the Kellers, Schmelzer executed a collective-bar-gaining agreement with the Union on September 1, 1979.During the negotiation of the 1979 collective-bargainingagreement, Schmelzer reported to J. Keller on the statusof negotiations and believes he supplied Keller with acopy of the agreement. 1The record clearly establishes that S-W is the agent ofUCBC. Section 2(2) and (13) of the Act provides, ashere pertinent, "The term 'employer' includes any personacting as an agent of an employer, directly or indirectly.... In determining whether any person is acting as an'agent' of another person so as to make such otherI As here pertinent, the only maintenance employee working for S-Wwas Junius Johnney, the superintendent of the building.s Prior to 1975, the size of the cleaning force varied according to theoccupancy rate.9 BOMA is an association of building owners and managers. In addi-tion to negotiating collective-bargaining agreements, BOMA engaged inpromoting the downtown area of the city to attract more business, lobby-ing various governmental agencies, indicating the problems and offeringcourses on how to manage a building.'o i. Keller's denial of any awareness of the BOMA contract untilafter the charges were filed in this proceeding is not credited based ondemeanor, inherent probabilities, and inconsistencies in his testimony suchas admitting that Schmelzer informed him that expenses would go up be-cause of the increase "scheduled in the contract" and also admitted thatSchmelzer listed in his accountings to him the BOMA dues payments,which Keller asked about once, and Schmelzer relied, "some buildingowners' group."--145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDperson responsible for his acts, the question of whetherthe specific acts performed were authorized or subse-quently ratified shall not be controlling."" S-W was ex-pressly given broad authority in the management agree-ment over UCBC employees, asserted its agency withoutrefutation or contradiction, maintenance of the building,the accounts and leases. Inasmuch as the common lawprinciples of agency are applicable, UCBC cannot denyany responsibility for S-W's actions on its behalf such aspayments of dues to BOMA, signing the BOMA con-tract, subcontracting with KC House, and terminatingthe agreement with KC House pursuant to clear instruc-tions from J. Keller. Republic Corp., 260 NLRB 486(1981). Based on these uncontroverted facts, includingthe terms of the "management agreement," UCBC andS-W are found to be joint employers since they share orcodetermine matters governing the terms and conditionsof the building's employees. Pacific Hosts, Inc., 156NLRB 1467 (1966), and Greenhoot, Inc., 205 NLRB 250(1973). Therefore, it is found that S-W is a proper partyunder Section 10(b) of the Act.C. SubcontractingThe collective-bargaining agreements, since at least1973, contained a clause regarding subcontracting as fol-lows:ARTICLE XIVSub-contractingAny right which accrues to the Employer underthis Agreement may be transferred by the Employ-er to an independent agency selected by the Em-ployer, provided that the assignment itself or theperformance of the assigned services by the inde-pendent agency in no way violates the provisions ofthis AgreementHowever, no work currently performed by theemployees of the bargaining unit shall be contractedto an independent agency without the mutual con-sent of the Employer and the Union; provided, thatthe Employer shall have the right to contract thefollowing work of the bargaining unit: (a) windowcleaning; (b) maintenance work beyond the abilityof maintenance employees; and (c) that now con-tracted by the Employer.In 1976 Schmelzer and the Ingrams considered sub-contracting with a cleaning service solely for economicreasons and, in 1977, after considering the bids of severalcompanies, the lowest bidder was chosen, Tombs. Tombshired the two S-W employees who were cleaning thebuilding, Mabel Slay and Georgia Caldwell. No repre-sentatives of Tombs testified and the exact mechanismsemployed or the basis for hiring these individuals is not amatter of record. Schmelzer testified that he understoodthe subcontracting clause to require reemployment ofSlay and Caldwell by Tombs but there is no indicationthat this was a condition precedent to letting the con-" See NLRB v. New Madrid Mfg Co., 215 F.2d 908 (8th Cir. 1957).tract. 12 Schmelzer was unsure and unclear in his testimo-ny on this point. Also Schmelzer was uncertain if he se-cured the Union's approval of the decision to subcon-tract the cleaning operations initially, stating that he noti-fied the Union and spoke to a business agent named BobEisler,13 and then later stating that he may have toldEisler or gotten his concurrence in advance, but he wasnot sure. 14The record is devoid of any evidence of the wagesand the other terms and conditions of employment ofSlay and Caldwell paid or granted by Tombs. Schmelzerassumed that Tombs paid the same wages and followedthe same contractual scales as he, but there was noshowing of whether Tombs had a separate contract withthe Union or the actual terms and conditions of employ-ment for Slay and Caldwell. Schmelzer did not know ifthe employees of Tombs were covered by a collective-bargaining agreement; he just assumed they were. Ac-cording to Schmelzer, Tombs paid their salaries andmade all contributions, if any, to all pension and trustfunds. Junius Johnney remained on S-W's payroll. S-Wwithheld his union dues and made pension contributionsto the Union on his behalf until October 31, 1980, whenS-W terminated its agreement with UCBC and J. Kellerhired him as an employee of Paragon Energy Corpora-tion.Six months after contracting with Tombs, S-Wchanged cleaning services and subcontracted with Build-ing Maintenance Company d/b/a Kansas City House andWindow Cleaning (KC House), after considering severalbids.'sS-W accepted KC House's bid in December 1977.KC House employed Slay and Caldwell to perform thecleaning duties, and S-W paid a fixed monthly charge,'6as was the case with Tombs. Subsequently Caldwell re-tired and Carpenter used Verdell Williams, who was em-ployed elsewhere by KC House, as Caldwell's replace-ment after consulting with Schmelzer on the identity ofthe replacement.KC House had a contract with the Union. That con-tract was not placed in evidence. According to Carpen-ter, who responded "Correct" to the leading question,that if a cleaning service company "got a cleaning con-tract from a BOMA building, then you either by separatecontract or by agreement with the union, agreed to paythe BOMA rates."'7 Therefore, the record fails to show2 Schmelzer was unclear what the contract required, subsequently tes-tifying that he did not know if the employees had to be hired by the sub-contractor, then stating he thought they should be. Later he testified thatthe obligation was moral, not contractual.I3 Eisler did not appear and testify."4 Similarly, Schmelzer testified he felt no obligation to inform theUnion or get its concurrence or approval prior to changing subcontrac-tors.I' S-W was dissatisfied with Tombs, the low bidder, and had prior sat-isfactory experiences with the principal owner of KC House, Carl L.Carpenter. KC House was the second lowest bidder.la It is noted that the initial agreement calls for three people to per-form the work, two on weekdays and the third on weekends. There is nomention in the testimony relative to the third employee mentioned in theagreement.7 Carpenter further testified:Continued146 UNION CARBIDE BUILDING CO.if Slay, Caldwell, and then Williams were paid pursuantto the terms and conditions in the KC House contract orthe UCBC/S-W/BOMA agreement.'8Apparently, the parties thought the KC House con-tract was terminable on 30 days' notice. Schmelzer de-scribed the contract, without contradiction, as a cost-plusagreement. There is no indication on the face of the con-tract or otherwise that S-W exercised any substantialdegree of control over the manner and means employeesof KC House used to perform the cleaning services.On March 10, 1978, Carpenter wrote Schmelzer a pro-posed increase in monthly charges based on a necessaryincrease in the weekly manhours expended to performthe service. The letter indicates the increase in manhourswas implemented by Carpenter without any consultationwith Schmelzer, S-W, Keller, UCBC, or any otherentity. S-W agreed to the increase and its acquiescencewas not subsequently disavowed by UCBC or any otherentity.Counsel for the General Counsel avers that the con-tractual relationship between KC House and S-W co-joined with their methods of operation establish that theyare joint employers. As stated in Cabot Corp., 223 NLRB1388 (1978), affd. sub nom. Workers Local 483 v. NLRB,561 F.2d 253 (D.C. Cir. 1977):The question of joint employer status must be de-cided upon the totality of the facts of the particularcase. Basically, the determining factor in an owner-contractor situation is whether the owner exercises,or has the right to exercise, sufficient control overthe labor relations policies of the contractor or overthe wages, hours, and working conditions of thecontractor's employees from which it may be rea-sonably inferred that the owner is in fact an em-ployer of the employees.33 See Westinghouse Electric Corporation, 163 NLRB 194 (1967).Based on the uncontroverted facts and circumstancesof this case, it is found that the elements of interrelation-ship do not support a finding that KC House is a jointemployer with S-W and/or UCBC. These factors include(I) the terminability of the contract on 30 days' notice;'9(2) the status of KC House as a separate, independent op-eration performing similar services for other companies;(3) the lack of common ownership or financial control;20(4) UCBC had previously contracted out its cleaning re-quirements; (5) KC House maintained its own payroll,2'A. I can't recall a specific agreement. It was just-it's just part ofthe deal, part of the facts when you take a BOMA contract. Youcan't pay lessor [sic] scale, because there are lesser scales prevailing.Q. And that obligation was on you because you were a union con-tractor, you had an agreement with Local 96?A. Correct.'1 There are different contracts with the Union which require differentwage rates.19 While the contract did not entail such a provision, Schmelzer under-stood termination could be effected on 30 days' notice, which in fact didoccur as discussed below.20 See Parklane Hosiery Co., 203 NLRB 597 (1973).21 Hychem Constructors, 169 NLRB 274 (1968).made all payroll deductions, and maintained separaterecords; (6) KC House directly assigned work to the em-ployees working at the Union Carbide Building, and settheir hours of work consonant with the operating needsof the tenants and the terms of the contract; (7) salarieswere based on contractual terms, and counsel for theGeneral Counsel failed to demonstrate which entity ne-gotiated the applicable contract which required the utili-zation of BOMA wage rates. KC House and S-W under-stood that KC House was the entity obligated to abideby the terms of the collective-bargaining agreement; (8)KC House was engaged to perform a specific serviceand determined how that service was performed; and (9)KC House had overall control over the hiring, firing, as-signment, and disciplining of its employees, providing thedirect supervision over said employees.22S-W merelyrelayed the tenants' complaints to Carpenter or Johnneyposted memoranda on a bulletin board; (10) S-W did notdeal directly with KC House employees, was not shownto have contacted their employees except for nonwork-related conversations, and even if S-W had the right todisapprove of a particular work assignment or requestthe removal of an employee as unsuitable, such rights areconsistent with policing the contract and do not evi-dence the right to have the employee fired rather thanreassigned elsewhere, or hired and assigned elsewhere;23(11) the complaints regarding the cleaning services weredirected to KC House;24(12) the actual nature of thecleaning staff was not shown to have been determined byS-W and was set by contract; (13) the employees of S-Wknew they had no supervisory control or responsibilityover KC House employees. None of S-W's or UCBC'ssupervisors was present at the building during the hoursKC House employees worked; (14) fringe benefits, ifany, were to be set by KC House; (15) grievances andany other labor relations matters directly affecting thecleaning employees were lodged with KC House;25(16)there was no showing that S-W or UCBC had any over-sight or control over the granting of vacation time, sickleave, or the setting of holidays, if any,26or had to ap-prove temporary replacements for any ill or vacationingemployees; (17) KC House was responsible for trainingits employees and determining if any wage increaseswould be granted consonant with the terms of the appli-cable collective-bargaining agreeement and, when thecollective-bargaining agreement called for increasedwages and benefits, KC House so notified S-W; and (18)any unemployment or other compensation claims whichhave been filed name KC House as the employer. Ac-cordingly, it is concluded that S-W and/or UCBC didnot "exercise effective control over the working condi-tions of [cleaning employees] ..." See Herbert Harvey,Inc., 171 NLRB 238 (1968), enfd. 424 F.2d 77 (D.C. Cir.1969), "were not shown to have been the entities whichcould have bargained effectively with [the Union] re-22 Ibid.a2 See Syufy Enterprises, 220 NLRB 738 (1975); Space Services Interna-tional Corp., 156 NLRB 1227; cf. Cabot Corp., supra.24 See Syufy Enterprises, supra.2a Syufy Enterprises, supra at 754.26 Sun-Maid Growers of California, 239 NLRB 346 (1978).147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgarding the wages, hours and other conditions of em-ployment over which [they] possessed [no] control." SeeHerbert Harvey, Inc., ibid. Cf. Sun-Maid Growers of Cali-fornia, supra.D. Termination of the KC House ContractIn the summer of 1980, S-W presented UCBC theyearend operating figures which showed that the UnionCarbide Building was losing money. J. Keller analyzedthe operating figures to determine what, if anything,could be done to either increase revenues or lower ex-penses and determined that the cleaning expenses of theUnion Carbide Building were much higher per squarefoot than the cleaning expenses of his other commercialproperty, the Crossroads Building.27J. Keller suggestedthat the same cleaning service that was used at theCrossroad's building be used at the Union Carbide Build-ing, suggesting that the duplication in personnel couldgreatly reduce costs.28Schmelzer consulted with Walter Pearson, a represent-ative of the Union, regarding J. Keller's proposals who,after consideration of the idea, said, "It will not workout." Schmelzer relayed Pearson's statement to J. Keller,who indicated he believed he had the right to hire an-other cleaning contractor. Subsequently, J. Keller askedSchmelzer to terminate the KC House contract effectiveOctober 31, 1980. Schmelzer telephoned Carpenter toinform him of the decision, and then wrote him a letterconfirming the cancellation of the contract. Also Carpen-ter met personally with Schmelzer and was told that thecontract with UCBC and S-W would also cease. Ac-cording to both J. Keller and Schmelzer, another clean-ing contractor was providing the service but neitherknows if this contractor is a signatory to a collective-bar-gaining agreement. The individual(s) or company per-forming this cleaning service were not identified. Ac-cording to Carpenter, whose testimony is uncontrovert-ed, the cancellation of the Union Carbide Building con-tract necessitated the termination of Slay and Williamsfor KC House had no work for them at the time. Thereis no allegation that KC House had any union animus.The S-W/UCBC contract was terminated for S-W re-ceived a management contract at 10 Main Center Build-ing, which was much larger than the Union CarbideBuilding, and required moving S-W's office to 10 MainCenter. Both Schmelzer and J. Keller agreed that thebuilding manager should maintain offices in the UnionCarbide Building; hence, the management agreement wasamicably terminated on October 31, 1981.J. Keller wished to retain Johnney as the Union Car-bide Building superintendent and Schmelzer-Wysong of-fered him employment with J. Keller's company, Para-27 Schmelzer testified that J. Keller said seminarians were cleaning theCrossroad Building at the time. J. Keller discusssd with him the great dis-parity in cleaning costs. There is no indication whether the CrossroadsBuilding was being cleaned pursuant to a contract with a cleaning servicesimilar to KC House. The manager of the Crossroads Building did notappear and testify nor did any contractor or other individual who knewthe nature and identity of the cleaning service and/or seminarians whoperformed the cleaning of the Crossroads Building.2. This suggestion indicated that a cleaning service was used but theservice was not otherwise identified.gon Energy Corporation. Johnney consulted his attorneyto ensure that his taking the job would not contraveneany union rules, after which he accepted the job.Johnney's affidavit, which he claims he did not readbefore signing for he could not read the Board agent'shandwriting, states: "On October 24, 1980, at about 10a.m., Mr. John Keller, the building owner ...called meinto his office and told me he was going to go non-unionwith the building cleaning as of November 1, 1980....I told Mr. Keller that I couldn't get involved in anycleaning or maintenance of the building on a non-unionbasis." It is this affidavit, which Johnney could not readand would not affirm at the trial, that counsel for theGeneral Counsel alleges shows that termination of thecontract resulting in the termination of Slay and Wil-liams was to eliminate the Union. J. Keller asserts he hadnothing to do with the hiring or firing of KC House em-ployees, that the decision to change cleaning contractorswas solely motivated by economic considerations, notunion membership, and that he does not know who cur-rently is performing the cleaning service.The Johnney affidavit is a prior inconsistent statementand, under Rule 801 of the Federal Rules of Evidence,can be considered as testimony.29It was noted on therecord that the affidavit was legible to the court and thefive counsels for the parties had a question regardingonly one word during the consideration of several para-graphs read into the record. The affidavit is credited,based on demeanor, the recency of the events to the affi-davit, the cursory nature of the witness' review of the af-fidavit prior to his stated inability to read the document,inherent probabilities such as the recognized need to con-sult with his attorney regarding the impact of J. Keller'sproposal on his union membership, and indicates that heinitialed corrections to the affidavit.However, there is no showing that the Union was therepresentative of the employees of UCBC or S-W at thetime the actual events occurred herein and, hence, anyrefusal by them to bargain with the Union about the de-cision to change subcontractors has not been shown tohave been violative of Section 8(a)(5) and (1) of the Act.There is no allegation that KC House, as the employerof the unit represented by the Union, had an obligationto bargain about its decision to terminate Slay and Wil-liams due to lack of work.30Further, there is no show-ing, other than the inadequate inference drawn fromJohnney's affidavit, that the subcontractor replacing KCHouse was in fact nonunion or that the decision tochange contractors was motivated by other than eco-nomic considerations.Accordingly, it is concluded that a violation of theAct has not been established for the General Counsel hasfailed to establish that KC House, S-W, and UCBC arejoint employers or that entering into a contract with anunidentified cleaning service was "deliberately designed29 As Judge Learned Hand observed in Di Carlo v. United States, 6F.2d 364 (2d Cir. 1925), when a jury decides that the truth is not whatthe witness says now but what he said before, they are still deciding fromwhat they see and hear in court.so It is uncontroverted that KC House terminated Slay and Williamsdue to lack of work. All allegations of animus are made against UCBC.148 UNION CARBIDE BUILDING CO.to eliminate the Union or that the Union was in facteliminated." Syufy Enterprises, supra.CONCLUSIONS OF LAWi. John Keller d/b/a Union Carbide Building Co.,Schmelzer-Wysong Management Co. and Building Main-tenance Company d/b/a Kansas City House & .WindowCleaning Co., referred to collectively as the Respond-ents, are employers within the meaning of Section 2(5) ofthe Act.2. Service Employees International Union Local No.96, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. John Keller and Schmelzer-Wysong are joint em-ployers and/or agents but they are not joint employersand/or agents with Building Maintenance Company,d/b/a Kansas City House & Window Cleaning Co.4. The Respondents have not engaged in any unfairlabor practices as alleged in the complaint.On the foregoing findings and conclusions and on theentire record, I issue the following recommended3'ORDERIt is ordered that the complaint be dismissed."I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.149